1 Reported in 258 N.W. 504.
Our attention has been called to the fact that written notice of the filing of the order in the court below was served upon appellants' counsel on March 9, 1934. Notice of appeal from the order was served and filed in the office of the clerk of the court below on April 10, 1934. This did not confer jurisdiction on this court. 2 Mason Minn. St. 1927, § 9497. There was a stay of proceedings for 40 days granted by the court when the decision was filed. But *Page 358 
such stay did not extend the time for taking an appeal. 1 Dunnell, Minn. Dig. (2 ed.  Supp.) § 318; Barrett v. Smith,183 Minn. 431, 237 N.W. 15; General Motors Acceptance Corp. v. Jobe, 188 Minn. 598, 248 N.W. 213.
The appeal is dismissed for lack of jurisdiction.